"The deposition of any witness in a civil cause may be taken," etc. (P. S., c. 225, s. 1), but "no party shall be compelled, in . . . giving a deposition, to disclose the names of the witnesses by whom nor the manner in which he proposes to prove his case, nor, in giving a deposition, to produce any writing which is material to his case or defence." P. S., c. 224, s. 14. The petitioners were bound by section 1 *Page 55 
of chapter 225 to answer the questions propounded, unless exempted by section 14 of chapter 224. The exemption provided by the latter section is limited in express terms to parties. The petitioners were not parties to the suit in which they were summoned to testify. As they allege in their petitions, they were merely agents and servants of the defendants. It follows that they were not within the exemption, were bound, under the general provisions of section 1, chapter 225, to answer the questions propounded.
It is suggested that, as corporations can only act by agents, they will be altogether excluded from the benefits of the exemption if it is confined in its application strictly to parties. It is indeed true that, so confined, the exemption will be of little, if any, value to corporations. The same may also be said as to individuals who, as is often the case, conduct their business almost wholly by means of agents and servants. But these are considerations to be dressed to the legislature. The court cannot enlarge the express terms, and override the express limitations, of the statute.
Exceptions overruled.
All concurred.